DETAILED ACTION
This Office Action is in response to the response to election filed on May 19, 2022. Claims 1-9 and 17-26 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the respective indices" in its second element.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites the limitation "the element-wise products" in its second element.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 17, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0139443 (“Park”) in view of U.S. Patent Publication No. 2020/0275105 (“Zhao”).
With respect to claim 17, Park discloses the invention substantially as claimed, including 
An apparatus comprising a processor and a memory storing computer program instructions (see ¶¶143-145, describing that the encoder of the invention, i.e., apparatus, may comprise a processor and a storage/memory storing video processing operations/instructions), wherein the processor is configured, with the memory storing computer program instructions, to:
divide an input image into a plurality of image blocks (see ¶¶77-78, describing that the current picture/input image may be split/divided into coding units/blocks);
assign different masks to each respective image block of the plurality of image blocks, the different masks having a size equal to that of each respective image block of the plurality of image blocks (see Fig. 17, item 1701, ¶¶105-106, 111, 270, 338, 408, describing that the encoding apparatus assigns masks to each respective block of the image, that the masks correspond to the samples/contour of the block, e.g., both the mask and block may be 8x8 as in figure 17, i.e., different masks having a size equal to that of each respective image block of the plurality of image blocks);
modulate each respective image block of the plurality of image blocks by the assigned different masks to generate a plurality of modulated image blocks (see Fig. 17, ¶¶111, 167, 189, 408-409, describing that the encoding apparatus 10 may apply a mask of the current block to the samples of the current block to form a weighted sum of the sample value of the sample of the block and a mask value of the sample of the block, i.e., modulate the image blocks by the assigned masks to generate modulated image blocks);
…
quantize … to form an encoded image (see ¶196, describing that through an encoder like video encoding apparatus 10/image encoder 300 may quantize the transformation coefficients of the intra predicted image and output as a bitstream through an entropy encoder, quantized to form an encoded image). 
Park does not explicitly disclose summing the mask-applied image block to generate summed blocks before quantizing, i.e. sum the plurality of modulated image blocks to generate at least one summed block; and quantize the at least one summed block to form an encoded image.
However, in the same field of endeavor, Zhao discloses that it was known in the coding art to quantize blocks in groups, e.g., by macroblock or slice, as an alternative to block-level quantization i.e.,: 
sum the plurality of modulated image blocks to generate at least one summed block (see ¶¶44 describing that it was known to apply the prior encoding steps at the block level, but quantize at a different level, e.g., at the macroblock level or slice level, i.e., combining/summing the blocks into macroblocks or slices of summed blocks and quantizing the summed blocks at the macroblock or slice level to form an encoded image); and	
quantize the at least one summed block to form an encoded image (see citations with respect to element above). 

Zhao discloses that quantizing at the slice or macroblock level was a known alternative to quantizing at the block level (see ¶44). At the time of filing, one of ordinary skill would have been familiar with such alternatives and their benefits for efficiency vs quality and have understood that, as evidenced by Zhao, quantizing at the slice or macroblock level would have been beneficially required less computation in the system than quantizing at the block level. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such block summing and slice or macroblock level quantization, as taught by Zhao, in the coding system of Park in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include summing/combining the blocks to form a larger image section, e.g., slice or macroblock, and quantizing at the slice or macroblock level in the coding system of Park as taught by Zhao.
With respect to claim 21, Park discloses the invention substantially as claimed. As described above Park in view of Zhao discloses all the elements of independent claim 17. Park/Zhao additionally discloses: 
wherein the processor is further configured, with the memory storing computer program instructions, to:
entropy code the encoded image to form a bit stream; and
transmit the bit stream (see Fig. 3, item 350, ¶¶87, 196, describing that the encoded image may be entropy coded to form a bit stream and transmitted).
The reasons for combining the cited prior art with respect to claim 17 also apply to claim 21.
With respect to claim 25, Park discloses the invention substantially as claimed. As described above Park in view of Zhao discloses all the elements of independent claim 17. Park/Zhao additionally discloses: 
wherein the processor is further configured, with the memory storing computer program instructions, to:
sum the plurality of modulated image blocks to generate the one or more summed block while disregarding pixels having an element-wise product value of 0 (see citations and arguments with respect to claim 17 above and Park Fig. 17, ¶¶340-346, 354, describing that in applying the mask to the image blocks to generate summed blocks, where the mask value is 0, e.g., in a left area of the block, these pixels may be disregarded in forming the right segment of the block).
The reasons for combining the cited prior art with respect to claim 17 also apply to claim 25.
With respect to claim 1, claim 1 recites the elements of claim 17 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 17 also applies to claim 1.
With respect to claim 4, claim 4 recites the elements of claim 20 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 20 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 21 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 21 also applies to claim 5.
With respect to claim 9, claim 9 recites the elements of claim 25 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 25 also applies to claim 9.
Claim Rejections - 35 USC § 103
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhao and further in view of US Patent Publication No. 2014/0254938 (“Gu”).
With respect to claim 20, Park discloses the invention substantially as claimed. As described above Park in view of Zhao discloses all the elements of independent claim 17. Park/Zhao additionally discloses: 
wherein the different masks are grayscale masks having one of a plurality of different [] values between 0 and 1 associated with each pixel position (see Park Fig. 18, ¶¶344 373, 377, describing that the masks may be grayscale masks with one of a plurality of different values that may be used to determine one of a plurality of  values between 0 and 1).
Park/Zhao does not explicitly disclose that the mask values may be masks having a plurality of different decimal values between 0 and 1 associated with each pixel position.
However, in the same field of endeavor, Gu discloses that it was known for mask values to be decimal values between 0 and 1 (see ¶36). 
Park/Zhao uses values between 0 and 255, 0 and 512, etc. and describes that these values may be converted to other values, e.g., binary values. At the time of filing, one of ordinary skill would have been familiar with converting to and/or using alternative mask values, including as evidenced by Gu, decimal values between 0 and 1. Accordingly, to one of ordinary skill in the art at the time of filing using decimal values between 0 and 1 as alternative mask values would have represented nothing more than the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include decimal mask values between 0 and 1 in the coding system of Park/Zhao as taught by Gu.
Claim Rejections - 35 USC § 103
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhao and further in view of US Patent Publication No. 2018/0295400 (“Thomas”).
With respect to claim 24, Park discloses the invention substantially as claimed. As described above Park in view of Zhao discloses all the elements of independent claim 17.
Park/Zhao does not explicitly disclose wherein the modulation is carried out by determining an element-wise product of a pixel value and a mask value at each corresponding pixel position of the different mask associated with each respective image block of the input image.
However, in the same field of endeavor, Thomas discloses that it was known to apply a mask using a Hadamard product, i.e., an element-wise product for each pixel position: 
wherein the modulation is carried out by determining an element-wise product of a pixel value and a mask value at each corresponding pixel position of the different mask associated with each respective image block of the input image (see ¶¶49-50, describing that it was known for a mask to be applied using a Hadamard transform, an element-wise product).
At the time of filing, one of ordinary skill would have been familiar with the different ways for modulating a block using a mask and have understood that, as evidenced by Thomas, one known way would have been to perform a Hadamard product. Accordingly, to one of ordinary skill in the art at the time of filing, using such a modulation to apply the mask to the blocks of Park/Zhao, would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a Hadamard product mask modulation in the coding system of Park/Zhao as taught by Thomas.
With respect to claim 8, claim 8 recites the elements of claim 24 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 24 also applies to claim 8.
Claim Rejections - 35 USC § 103
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhao and further in view of PCT Patent Publication No. WO 2012055216 A1 (“Ye”).
With respect to claim 26, Park discloses the invention substantially as claimed. As described above Park in view of Zhao discloses all the elements of independent claim 17. 
Park/Zhao does not explicitly disclose wherein the apparatus comprises an encoder having an encoder complexity of O(1).
However, in the same field of endeavor, Ye discloses that it was known for computer systems, like encoders, to have a constant complexity, i.e., of O(1): 
wherein the apparatus comprises an encoder having an encoder complexity of O(1) (see ¶¶28, 61, 70, describing that it was known for the encoder to have constant complexity, i.e., complexity of O(1)).
At the time of filing, one of ordinary skill would have been familiar with coding system embodiments and have understood that, as evidenced by Ye, such coding systems may be embodied within servers, e.g., having complexity of O(1). Accordingly, to one of ordinary skill in the art at the time of filing, using such a server to accomplish the coding system of Park/Zhao would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a complexity of O(1) in the coding system of Park/Zhao as taught by Ye.
Allowable Subject Matter
Claims 2-3, 6-7, 18-19, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct all 112(b) rejections.
The cited prior art fails to disclose the use of binary random masks having a 1 or 0 associated with each pixel position.
The cited prior art also fails to disclose determining one or more pixels that overlap two or more blocks of the plurality of blocks; and averaging the mask-applied element-wise products of said two or more blocks for said one or more pixels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481